Title: From George Washington to Conrad Alexandre Gérard de Rayneval, 29 October 1783
From: Washington, George
To: Rayneval, Conrad Alexandre Gérard de


                        
                            Sir,
                            Rocky hill in New Jersey 29th October 1783
                        
                        The Officers of the American Army, to perpetuate those friendships which have been formed during a time of
                            common danger and distress, and for other purposes mentioned in the Institution, did before their seperation associate
                            themselves into a society of Friends under the name of the Cincinnati; and having done me the honor to elect me their
                            President General, it becomes a pleasing part of my duty to acquaint you, that the society have done themselves the honor
                            to enroll your name among their Members.
                        Major L’Enfant, who will have the honor to deliver you this Letter, is charged by the Society with the
                            execution of their Order in France, and has directions to furnish you with one of the first that are compleated, and so
                            soon as the Diploma can be made out, I shall do myself the honor to transmit it to you. With the greatest consideration,
                            respect and esteem—I have the honor to be Sir Your most Obedient and most humble Servant
                        
                            Go: Washington
                        
                        
                            
                                Sent also to Comte de Grasse, Comte d’Estaign, Comte de Barras, Chevalier Destouches and Comte de
                                    Rochambeau.
                            
                        

                    